Title: From Alexander Hamilton to Edmund Randolph, 9 November 1793
From: Hamilton, Alexander
To: Randolph, Edmund



T.D. November 9th 1793
Sir

The following case has arisen upon the representation of different Collectors. There have arrived in several Ports of the UStates vessels belonging to citizens of France with Cargoes on board, which were obliged for safety to quit the Island of St Domingo a French Colony, in consequence of civil commotions existing in the Island, and under that species of necessity proceeded to the UStates as the most convenient asylum in the first instance.
A question has been made whether these vessels are subject to a duty of Tonnage, or whether they are exempt from it as falling within the purview of the 38 Section of the collection law.
On this point I request your opinion as speedily as may be.
Very respectfully I have the honor to be   sir Yr Ob servt
The Attorney General of the USt
 